Citation Nr: 1742840	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  17-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial increased disability rating for traumatic brain injury (TBI). 


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1942 to June 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2017, the Veteran revoked his most recent Power of Attorney.  As such he is unrepresented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Veteran in his October 2016 written statement, his gait was described as ataxic by his primary care physician in a January 2014 VA treatment record.  The March 2016 VA TBI examiner listed ataxia as one of the Veteran's medical problems but characterized the Veteran's motor function as normal.  A remand is necessary to assess whether the Veteran's ataxia is related to his TBI and the degree of severity of this symptom.  On remand, the examiner should consider the Veteran's history of a TBI as an established fact and focus the examination and report on evaluating the symptoms according the facets of Diagnostic Code 8045.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated VA or adequately identified private treatment records relating to the Veteran's TBI and neurological symptoms. 

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected TBI.  All necessary studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file including the Veteran's prior TBI and PTSD examinations, the Veteran's January 2014 VA treatment record diagnosing ataxia, and the Veteran's October 2016 written statement.  The examiner should also describe all symptoms related to the Veteran's TBI, and complete any related Disability Benefits Questionnaires (DBQs).  The examiner MUST comment on the relation, if any, of the Veteran's ataxia to his TBI and consider this documented symptom in completing the facets section of the DBQ.  

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After completing these actions, the AOJ should readjudicate the claim on appeal.  If the benefit sought is not granted, the AOJ should issue an SSOC and allow the Veteran an opportunity to respond.




The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).
 





